DETAILED ACTION
Election/Restrictions
Claims 13-18 and 20-29 are allowable. Claims 1, 5-7 and 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I-III, as set forth in the Office action mailed on 17 September 2021, is hereby withdrawn and claims 1, 5-7 and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 5-7 and 13-29 are allowed.
The prior art does not disclose a device for preparing a cell population for cell therapy in which a separation unit and a cell culture/incubation chamber are provided in series, wherein the chamber is configured to enable centrifugation, and wherein all processing steps are performed in a closed sterile environment.  The limitations presented in the current claims are similar in scope with the claims of applications (e.g. U.S. App. Nos. 14/181,023, 15/706517, 15/395,215, 16/675,072 and 12/745,688) that have been previously allowed. Accordingly, a notice of allowable subject matter is provided here for purposes of consistency.
The closest prior art is believed to be the Miltenyi (US 5691208) reference, which has been found deficient in the parent applications.  Although Miltenyi teaches a fluid circuitry in communication with a centrifuge, Miltenyi fails to teach a separation column configured to separate labeled cells from unlabeled cells.  Indeed, no reference containing both a centrifuge and a separation column connected by a sterile tubing set has been found, which is in agreement with Applicant’s declaration (filed in parent cases) describing this as a long felt need.
The Brown (US 5316667) and Dolecek (US 20020144939) references teach the state of the art regarding cell culture centrifuges.  The Adair (US 10,350,245) reference teaches the state of the art regarding point of care systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799